—In an action to recover damages for breach of contract, the defendant appeals from an order of the Supreme Court, Queens County (Colar, J.), dated December 4, 1995, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
"The meaning and coverage of a general release depends on the controversy being settled and upon the purpose for which the release was actually given * * * A release may not be read to cover matters which the parties did not desire or intend to dispose of” (Lefrak SBN Assocs. v Kennedy Galleries, 203 AD2d 256, 257, citing Cahill v Regan, 5 NY2d 292, 299). The plaintiff averred that the release in this case was prepared in the context of the settlement of a prior action with respect to construction projects of Trump Plaza and Carlyle Towers. The defendant failed to establish that the release was intended to bar recovery in the present action with respect to a construction project of a McDonalds Restaurant (see, Long Is. Pipe Fabrication & Supply Corp. v S & S Fire Suppression Sys., 226 AD2d 1136; Enoch v National Westminster Bankcorp, 226 AD2d 235; Matter of Kemp v Perales, 199 AD2d 320; Perritano v Town of Mamaroneck, 126 AD2d 623). Bracken, J. P., Copertino, Joy, Florio and McGinity, JJ., concur.